1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10
11   ROBERT COX, individually and on behalf
                                       )                   Case No.: 1:17-cv-00913 LJO JLT
     of all others similarly situated, )
12                                     )                   ORDER GRANTING THE MOTION FOR AN
              Plaintiff,               )                   EXTENSION OF TIME TO FILE THE
13                                     )                   SETTLEMENT DOCUMENTS
          v.                           )
14                                     )                   (Doc. 30)
     OCCIDENTAL PETROLEUM CORPORATION, )
15                                     )
              Defendant.               )
16                                     )

17         Plaintiff’s counsel requests an extension of 120 days to file the settlement documents. (Doc. 30)
18   Good cause appearing, the Court ORDERS:
19         1.     The hearing date of April 5, 2019 is VACATED;
20         2.     Plaintiff’s motion for an extension of time is GRANTED; and
21         3.     The dismissal documents SHALL be filed for the Court’s consideration no later than
22                July 22, 2019.
23
24   IT IS SO ORDERED.
25
        Dated:   March 28, 2019                              /s/ Jennifer L. Thurston
26                                                   UNITED STATES MAGISTRATE JUDGE

27
28
